Citation Nr: 1730679	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-45 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION
 
Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from November 2005 to September 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In November 2013 and August 2016, the case was remanded for additional development.


FINDINGS OF FACT

The Veteran sustained a right ankle injury in service and is shown to have residual pathology.


CONCLUSION OF LAW

Service connection for residuals of a right ankle injury (consisting of heterotopic bone in the syndesmosis) is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §  3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.  Whether or not the Veteran received adequate notice at the Board hearing pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), is also rendered moot by the grant below.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To substantiate a claim of service connection, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that he injured his right ankle in service and has current residual disability.  A November 2005 service treatment record (STR) notes treatment for a right ankle sprain/contusion.  Although on December 2005 follow up, it was noted that the Veteran's right ankle pain had "resolved," X-rays were interpreted as showing "small avulsed bone fragments off the posterior aspect of the distal tibia" and soft tissue over the lateral malleolus.  A February 2006 STR notes a complaint of a swollen right ankle, which was noted to be improving.   

In a July 2009 report of medical history, the Veteran noted that his ankles swell when running, walking or standing.  In a report of medical assessment, the provider noted that the Veteran had a history of bilateral ankle swelling and a deformed bone in the right ankle. 

On November 2009 General Medical examination, the Veteran reported that he sprained his ankle in basic training.  He stated that his condition has since improved but X-rays revealed a bone condition.  X-rays were interpreted as showing no soft tissue swelling, osteopenia, facture or dislocation. 

At the August 2011 Travel Board Hearing, the Veteran testified that his ankle had a chip, but was otherwise stable. 

On August 2015 VA examination, a right ankle disability was not diagnosed.  The examiner observed that the Veteran received treatment for a right ankle sprain and contusion in service and that a December 2005 STR noted that ankle pain had resolved.  In August 2016, the Board found that the examination was inadequate for rating purposes because the examiner did not consider or address other pertinent STRs documenting the Veteran's complaints of right ankle pain after December 2005 or X-rays showing bone fragments off the posterior aspect of the distal tibia.  

On January 2017 VA examination (pursuant to a Board remand), the Veteran reported problems in the lower leg since 2005 and the use of orthotics.  Following a review of the record, the examiner noted that X-rays of the Veteran's right ankle show some "heterotopic bone in the syndesmosis indicating a prior injury," and opined that such defect does not cause any long term problems. 

Analysis 

It is not in dispute that the Veteran currently has a right ankle bone defect and that he sustained a right ankle injury in service. 

On longitudinal review of the record, the Board finds that competent evidence reasonably supports the Veteran's contention that his ankle defect is related to an injury in service.  On January 2017 examination, the Veteran's X-rays were interpreted as showing some "heterotopic bone in the syndesmosis."  While the opinion offered  appears to indicate that such pathology does not cause any current functional impairment, it nonetheless identifies a current defect that is a residual of the Veteran's right ankle injury in service.  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 C.F.R. § 3.102), the Board finds that all requirements for establishing service connection for residuals of a right ankle injury are met: there is evidence of a current right ankle defect; of an injury in service; and that the current defect is etiologically related to the injury in service. Service connection for heterotopic bone in the syndesmosis as a residual of injury in service is warranted.  [The rating for the disability is a downstream issues for initial consideration by the AOJ.]


ORDER

Service connection for heterotopic bone in the syndesmosis, as a residual of a right ankle injury, is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


